DETAILED ACTION

The Applicant’s amendment filed on April 26, 2021 was received.  Claims 18 and 28 were canceled.  Claim 16 was amended.  Claim 37 was added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 26, 2021.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
degreasing device, surface-treating device, flux application device in claims 16 and 37;
stripping device in claim 21;
rinsing device in claims 22;
drying device in claim 23;
cooling device in claim 24;
after-treatment device in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
Claim limitation “degreasing device” in claims 16 and 37 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “degreasing the components” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the degreasing device has/have been interpreted as a degreasing tank (pg. 28, lines 15-20) and equivalents thereof.
Claim limitation “surface-treating device” in claim 16 and 37 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “the chemical, mechanical or chemical and mechanical surface-treatment of the components” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the surface-treating device has/have been interpreted as a pickling tank (pg. 28, lines 22-25) and equivalents thereof.
Claim limitation “flux application device” in claim 16 and 37 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “applying a flux to the surface of the components” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the flux application device has/have been interpreted as a flux tank (pg. 29, lines 5-10) and equivalents thereof.
Claim limitation “stripping device” in claim 21 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “stripping” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 21 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (pg. 31, lines 20-25). See MPEP 2181(II)(A).
Claim limitation “rinsing device” in claim 22 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “rinsing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the rinsing device has/have been interpreted as a rinsing tank (pg. 28, lines 20-23) and equivalents thereof.
drying device” in claim 23 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “drying” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 23 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (pg. 29, lines 20-23). See MPEP 2181(II)(A).
Claim limitation “cooling device” in claim 24 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “cooling” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 24 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (pg. 30, lines 6-10). See MPEP 2181(II)(A).
Claim limitation “after treatment device” in claim 25 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “after treatment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”

Claim Rejections - 35 USC § 112
The claim rejections are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 16-28 are withdrawn because independent claim 16 has been amended.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Maxwell (US 3,639,142) and Saloom (US 3,978,816) on claims 16-28 are maintained.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US 3,639,142) in view of Saloom (US 3,978,816).
In regards to claims 16 and 37, Maxwell teaches an apparatus for hot dip galvanization of a plurality of angles/substrate (15, components) comprising:
a conveying device comprising a roller conveyor-11, conveyor transfer section-30 and conveyor-33 (good carrier) (fig. 1-2; col. 1, line 75- col. 2, line 15 , col. 3, lines 1-10);
an alkaline spray wash cabinet (17, degreasing device) jets alkaline washing solution are impinged upon the substrate to degrease the angles (fig. 1; col. 1, lines 48-55);
an acid cabinet (25, surface treatment device) sprays of hydrochloric acid onto the angles (fig. 1; col. 1, lines 60-65);
a flux spraying apparatus-27 (flux application device) which sprays flux onto the angles -15 (fig. 1; col.1, lines 65-75);
a galvanizing pot-39 (hot-dip galvanizing device-galvanizing bath) comprising a molten zinc bath-49 of zinc/aluminum mixture (col. 2, lines 55-70);

Maxwell teaches the separating and singling device is between the flux spray apparatus-27 and galvanizing pot-39 (fig. 1).
Maxwell does not explicitly teach the separation and singling out where each component is precisely manipulated and treated by means of specific rotating and steering movements upon emersion from the galvanizing bath, and
wherein the separating and singling means is designed or equipped in such a way that all of the components separated and singled out from the grouped plurality of components attached on the goods carrier are moved, after emersion, in an identical way and such that drip edges or drip streaks are removed.
However, Saloom teaches an apparatus for moving elongated objects through a hot dip galvanizing kettle-10, where a conveyor system-24 and chain conveyor-34/40 supplies a plurality of objects (26) to a kettle-10 (fig. 1-2; col. 4, lines 40-55).  
Saloom teaches the objects are then supplied to a U-shaped screw feeding mechanism comprising screws-51-53 which move the objects through a straight feed section-55, an arcuate traversal section-56 and then to a straight drag out section-57, where the sections provide movement of the objects through the kettle in an identical way (fig. 1-2; col. 5, lines 50-55, col. 6, lines 5-15).  

Saloom teaches the straight feed section-55 individually supplies the plurality of objects from the chain conveyor-34/40 to the kettle, where screws-51-53 of at least the straight drag out section-57 and removal rollers-76/77 move the objects from the kettle with specific rotating and steering movements such as tilting the objects (fig. 2-4; col. 7, lines 20-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the apparatus for moving elongated objects through a hot dip galvanizing kettle of Saloom onto the separating and singling device comprising of Maxwell because Saloom teaches it will provide control of movement of objects within the kettle which provide control to the thickness formed on the objects (col. 3, lines 20-30).
With regards to the recitations “the system is configured to operate in a discontinuous operation”, “component is precisely manipulated and treated by means of specific rotating and steering movements upon emersion from the galvanizing bath” and “the components separated and singled out from the grouped plurality of components attached on the goods carrier are moved, after emersion, in an identical way and such that drip edges or drip streaks are removed”, each merely recite an intended use and thus do not further structurally limit the apparatus as claimed (MPEP 2114).
In regards to claim 17, Maxwell and Saloom as discussed above, where Maxwell teaches the separating and singling device is downstream of (subsequent) the alkaline spray cabinet-17 and the flux spray apparatus-27 (fig. 1-2).
In regards to claim 19, Maxwell and Saloom as discussed above, where Saloom teaches each object separated and singled out undergoes immersion into an immersion region of the galvanizing pot/kettle and is then moved from the immersion region to an adjacent emersion region and is subsequently emersed in the emersion region (fig. 2).
In regards to claim 20, Maxwell and Saloom as discussed above, where Saloom teaches each object are guided through the galvanizing bath in an identical way (fig. 2).
In regards to claim 21, Maxwell and Saloom as discussed above, where Maxwell teaches downstream of the galvanizing pot-39 is inclined skids-55 (stripping device) which provides an effect where excess molten zinc is reflowed back onto the substrate-15 from an edge, which prevents sharp edges deposits (fig. 2; col. 3, lines 8-35).
In regards to claim 22, Maxwell and Saloom as discussed above, where Maxwell teaches a washer-18 (rinsing device) rinse the angles with water (fig. 1; col 1, lines 50-55).
In regards to claim 23, Maxwell and Saloom as discussed above, where Maxwell teaches an air knife-29 (drying device) downstream of the flux spray apparatus (fig. 1; col 1, lines 65-75).
In regards to claims 24-25, Maxwell and Saloom as discussed above, where Maxwell teaches water quench-57 (cooling device/after-treatment device) is provided downstream of the galvanizing pot/kettle (fig. 1; col. 3, lines 13-18).
In regards to claims 26-27, these claims recite the material worked upon by the system, which do not structurally limit the apparatus as claimed (MPEP2115).

Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Claim 16's stated rotating and steering movements require more than just rotation and a tilting motion where the component simply move back and forth between two positions. A steering motion requires (like the steering motion of a vehicle) movement through a series of arcs and angles to provide a course traveled sufficient to distribute and maintain any remaining molten alloy evenly over the components surface until it has hardened. The required rotating and steering movement, as understood by one skilled in the art, is more than a simple tilting back and forth to allow molten alloy drain from a pipe.
Maxwell teaches method for galvanizing a plurality of elongated structural steel members (angles) in a continuous operation
Maxwell teaches method where the figures illustrate each group of elongated members (angles) including three members, none of which are separated and singled out prior to, during, or after galvanization.
Saloom simply passes pre-separated individual components into the galvanization system, through the galvanization tank, and out the other side. To the extent the Saloom components are separated, they are separated according to some unspecified manner into a separate and linear relationship prior to movement into and out of the Saloom device.
The galvanizing bath utilized by Maxwell et al. has an aluminum content of between 0.005 to 0.010 wt.%...an aluminum content typical of an impurity rather than an 
No separating and singling out device or means is taught by Maxwell et at.
The c-hook device utilized according to the Maxwell et al. method is only capable of shaking the galvanized angles upon removal from the galvanization bath to remove some excess zinc. No further movement(s) is/are taught.
Maxwell et al., Saloom, or their combination provide all of the structural and functional limitations of the separating and singling device and related means required by Applicant’s pending claims and necessary to avoid drip edges and drip streaks.

In response to Applicant’s arguments, please consider the following comments:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., movement through a series of arcs and angles to provide a course traveled sufficient to distribute and maintain any remaining molten alloy evenly over the components surface until it has hardened) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns.
In response to applicant's argument that Maxwell teaches a continuous operation, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The limitation directed towards processing a separated and singled member/component interpreted as an intended use and does not provide a structural distinction between the apparatus discussed by Maxwell and the claimed device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2114).  The apparatus of Maxwell is capable of using the c-hook arrangment-41 to process a single angle/member/component for the plurality of angles/members/components.  
Saloom does teach a group of objects-26 are provided at conveyor system-24 and chain conveyor-34/40 and then individually introduced into the hot dip galvanizing kettle-10.
In response to Applicant’s arguments, as mentioned above, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2114).  Also, "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." (MPEP2115).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Maxwell teaches c-hook arrangment-41 which is capable of separating and singlingout.  Further, Saloom does teach a group of objects-26 are provided at conveyor system-24 and chain conveyor-34/40, as show in figure 2 which depicts the plurality of object-2 along the conveyor system-24 and chain conveyor-34/40, and then the objects-26 are individually introduced into the hot dip galvanizing kettle-10.
The movements provided by the separating and singling out device and means represent the manner in which a claimed apparatus is intended to be employed.  It has been held "[A]pparatus claims cover what a device is, not what a device does."  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114).  Applicants’ argument does not indicate a structural element found within the separating and singling out device and means which is structurally different the element(s) of the cited prior art of Maxwell and Saloom.
Applicants’ argument with regards to avoiding drip edges and drip streaks, is noted, but does not impart a structural difference.  Applicants’ argument does not indicate a structural element found within claimed the separating and singling out device and means which is structurally different from the element(s) of the cited prior art of Maxwell and Saloom.  The movements provided by the separating and singling out device and means represent the manner in which a claimed apparatus is intended to be employed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Binu Thomas/Primary Examiner, Art Unit 1717